Title: To James Madison from James Monroe, 24 May 1801
From: Monroe, James
To: Madison, James


Dear SirRichmond 24. May 1801.
Permit me to present to yr. acquaintance the bearer Mr. Blake consul at St. Domingo who is represented to me by respectable authority to have rendered useful service to his country in that office. I am persuaded on inquiry into the character and services of this gentleman, you will find him what I believe him to be on the authority of his introduction to me, very deserving of yr. attention and confidence. As I know you are sufficiently disposed to promote merit, I have only to request of you that attention to him, to which his entitles him. With great respect & esteem I am Dear Sir sincerely yours
Jas. Monroe
 

   
   RC (DNA: RG 59, LAR, 1801–9). Cover marked by Monroe, “By Mr. Blake.” Docketed by JM.



   
   See James Blake to JM, 3 Apr. 1801 (DNA: RG 59, LAR, 1801–9), and 15 June 1801 (DLC). Blake, a Pennsylvanian, had served as consul in the city of Santo Domingo under John Adams; Jefferson in July named him commercial agent in Antwerp (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:256, 401; National Intelligencer, 10 July 1801).


